Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. 
	The Applicants, on page 9, line 8 through page 10, line 7, argue:
 “Applicant submits that the combination of Park and Amiruddin does not teach or disclose all the limitations of claims 1, 10 and 19. In particular, Applicant submits that combining the teaching of Park and Amiruddin would not have been obvious to try as the Office Action alleges. In this regard, Applicant notes that particularly in view of the amendments made hereto, claims 1, 10 and 19 are directed to lithium ion batteries (and methods for forming thereof) where these include nickel oxide containing cathode and silicon-dominant anodes—that is, where the anode comprises greater than 50% silicon. Applicant submits that such batteries are typically subjected to “conventional” formation processes that may result in undesirable characteristics—namely, with respect to capacity fade. As recited in claims 1, 10 and 19, however, the claimed batteries are subjected to non-conventional formation processes, particularly with respect to the parameters or details relating to discharging of the batteries during formation thereof.

	The Office Action cites and relies with respect to the discharging details to
Amiruddin. Applicant submits, however, that combining Amiruddin’s teaching with
Park’s would not have been obvious to try because there would have been no specific
reason for incorporating Amiruddin’s teaching into Park’s as it would have been contrary to conventional processes without any corresponding disclosure of the non-conventional process as claimed. Applicant notes in this regard that Amiruddin fails to disclose or suggest any batteries of the type recited in claims 1, 10 and 19. Further, the
improvement in performance that results from performing the discharging during the
formation processes in the manner recited in claims 1, 10 and 19 could not have been
anticipated or expected. Thus, because performing the discharging during the
formation processes in the manner recited in claims 1, 10 and 19 would have been so
unconventional, the only plausible reason for combining Amiruddin’s teaching with
Park’s would have been hindsight bias”.

	In response,

B.	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
C.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
D.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Both Park et al. and Amiruddin et al. are concerned with subjecting a battery to a formation process comprising one or more cycles of charging and discharging.

(New) DETAILED ACTION
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3, 5-12, 14-21 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Independent claims 1, 10 and 19: 	The Applicants have not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “non-conventional formation process” in the Application as filed.
Claims 2-3 and 5-9 are rejected because of their dependency upon claim 1; claims 11-12 and 14-18 are rejected because of their dependency upon claim 10; and, claims 20-21 and 23 are rejected because of their dependency upon claim 19.

5.	Claims 1-3, 5-12, 14-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, 10 and 19: 	It is unclear as to what is meant by the recitation “non-conventional” as there does not appear to any support, nor does there appear to be a definition in the instant specification of the recitation.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	Claims 1-3, 5-12, 14-21 and 23 stand rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181491) in view of Amiruddin et al. (US 20150364748). 
Claim 1:	Park et al. discloses a battery, the battery comprising: 
a nickel containing cathode, an electrolyte, and a silicon containing anode,  wherein the anode comprises greater than 50% silicon (paragraph [0011])(paragraphs [0008] and  [0057] which disclose a first electrode and a second electrode. At least the first electrode can include at least about 20% to about 99% by weight of silicon...can include an electrolyte in contact with the first electrode, the second electrode, and the separator...cells contained 90% lithium nickel cobalt aluminum oxide (NCA) cathodes and 70% silicon-dominant composite anodes), with the battery being 
charging the battery to 3.8 volts or greater until a current in the battery reaches C/20 (paragraph [0057]: first charge was to 4.2V with a taper charge to C/20): and 
discharging the battery (para [0057]: followed by 5 hours rest, and 0.2 C discharge). See also entire document.
Park et al. do not disclose charging the battery at a 1C rate and discharging the battery to 2.5 volts or less, but Park et al. disclose another example including charging the battery at a Cl rate to 3.8 volts or greater until a current in the battery reaches C/20 (paragraph [0059}: 1 C charge to 4.3V, Constant Voltage at 4.3V to C/20). 
Amiruddin et al. in Figure 1 disclose a battery a nickel containing cathode, an electrolyte, and an anode (paragraph [0007]) with the battery being subjected to a formation process comprising one or more cycles (para [0002], [0007]) including charging the battery at a 1C rate and discharging the battery to 2.5 volts or less (para [0007], [0094], [0130]: charged to 4.2V followed by an open circuit rest period of 0, 2, 4, 6, and 10 days respectively before being charged to 4.35V. The batteries were then cycled for up to 300 cycles at 1C charge and 2C discharge from 4.35V to 2V...the battery can be discharged relatively deeply to a voltage of 2 volts; claim 1: discharging the battery after the second charge to a voltage no more than about 2.75V).  See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide an improved formation protocol that would have provided extremely stable cycling out to a large number of charge/discharge cycles, and  improved rate performance and desirable shelf life (paragraph [0050]).
Note that because the formation process of the Park et al. combination is similar to that instantly claimed, the formation process of the Park et al. combination renders obvious a non-conventional formation process.
Claim 2: 	The rejection of claim 2 is as set forth above in claim 1 wherein Park et al. combination further disclose that the battery comprises a lithium ion battery (see Park et al., paragraph [0018]; and, Amiruddin et al., paragraph [0025]). 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the Park et al. combination discloses that the electrolyte comprises a liquid, solid or gel(see Park et al., paragraph [0018] which discloses an electrolyte solution; and, Amiruddin et al., paragraph [0028]). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Park et al. further disclose that the anode comprises greater than 70% silicon (paragraph [0011]). 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Park et al. further disclose that the battery is discharged until the current reaches 0.2 C (paragraph [0057], lines 6-8). 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the Park et al. combination discloses that the battery is discharged at a 1 C rate (Park et al., paragraph [0057]; and, Amiruddin et al., paragraph [0101]). 
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Park et al. further disclose that the battery is discharged at a 0.2 C rate (paragraph [0057]). 
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein the Park et al. combination further disclose that the battery is in a rest period between the charge and discharge (Park et al., paragraph [0057]; and, Amiruddin et al. paragraphs [0042] and [0093]). 
Claim 10:	Park et al. disclose a method of forming a battery, the method comprising: 
subjecting a battery comprising an anode, a nickel oxide containing cathode, an electrolyte, and the anode comprising greater than 50% silicon (paragraphs [0011], [0008] and  [0057] which disclose a first electrode and a second electrode, at least the first electrode can include at least about 20% to about 99% by weight of silicon...can include an electrolyte in contact with the first electrode, the second electrode, and the separator...cells contained 90% lithium nickel cobalt aluminum oxide (NCA) 
charging the battery to 3.8 volts or greater until a current in the battery reaches C/20 (paragraph [0057]: first charge was to 4.2V with a taper charge to C/20): and 
discharging the battery (para [0057]: followed by 5 hours rest, and 0.2 C discharge). See also entire document.
Park et al. do not disclose charging the battery at a 1C rate and discharging the battery to 2.5 volts or less, but Park et al. disclose another example including charging the battery at a Cl rate to 3.8 volts or greater until a current in the battery reaches C/20 (paragraph [0059}: 1 C charge to 4.3V, Constant Voltage at 4.3V to C/20). 
Amiruddin et al. in Figure 1 disclose a battery a nickel containing cathode, an electrolyte, and an anode (paragraph [0007]) with the battery being subjected to a formation process comprising one or more cycles (para [0002], [0007]) including charging the battery at a 1C rate and discharging the battery to 2.5 volts or less (para [0007], [0094], [0130]: charged to 4.2V followed by an open circuit rest period of 0, 2, 4, 6, and 10 days respectively before being charged to 4.35V. The batteries were then cycled for up to 300 cycles at 1C charge and 2C discharge from 4.35V to 2V...the battery can be discharged relatively deeply to a voltage of 2 volts; claim 1: See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formation process of Park et al. to include the 1C charge rate and 2.5 volts or less discharge rate of Amiruddin et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an improved formation protocol that would have provided extremely stable cycling out to a large number of charge/discharge cycles, and  improved rate performance and desirable shelf life (paragraph [0050]).
Note that because the formation process of the Park et al. combination is similar to that instantly claimed, the formation process of the Park et al. combination renders obvious a non-conventional formation process.
Claim 11:	The rejection of claim 11 is as set forth above in claim 2. 
Claim 12:	The rejection of claim 12 is as set forth above in claim 3.  
Claim 14:	The rejection of claim 14 is as set forth above in claim 5.
Claim 15:	The rejection of claim 15 is as set forth above in claim 6. 	
Claim 16:	The rejection of claim 16 is as set forth above in claim 7.	 
Claim 17:	 The rejection of claim 17 is as set forth above in claim 8. 
Claim 18:	The rejection of claim 18 is as set forth above in claim 9.  
Claim 19:	Park et al. disclose a method of forming a battery, the method comprising: 
subjecting a battery comprising an anode, a nickel oxide containing cathode, an electrolyte, the anode comprising greater than 50% silicon (paragraphs [0011],  [0008] and [0057] which disclose a first electrode and a second electrode. At least the first electrode can include at least about 20% to about 99% by weight of silicon...can include an electrolyte in contact with the first electrode, the second electrode, and the separator...cells contained 90% lithium nickel cobalt aluminum oxide (NCA) cathodes and 70% silicon-dominant composite anodes), charging the battery to 3.8 volts or greater until a current in the battery reaches C/20; and discharging the battery at a 1C rate (para (0057): first charge was to 4.2V with a taper charge to C/20 and 1 C discharge rates). See also entire document.
Park et al. do not disclose discharging the battery at a 1C rate to X percentage of charge capacity where X ranges from 0.77 to 0.99.
Amiruddin et al. disclose charging the battery at a 1C rate to 3.8 volts or greater (paragraph [0007], [0130]: charged to 4.2V followed by an open circuit rest period of 0, 2, 4, 8, and 10 days respectively before being charged to 4.35V. The batteries were then cycled for up to 300 cycles at 1C charge) and discharging the battery at a 1C rate to X percentage of charge capacity where X ranges from 0.77 to 0.99 (para [0007]: a discharge rate of 1C from 4.35V to 2.0V that is at least about 97% of the 5th cycle specific discharge capacity). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide an improved formation protocol that would have provided extremely stable cycling out to a large number of charge/discharge cycles, and  improved rate performance and desirable shelf life (paragraph [0050]).
Note that because the formation process of the Park et al. combination is similar to that instantly claimed, the formation process of the Park et al. combination renders obvious a non-conventional formation process.
Claim 20: The rejection of claim 20 is as set forth above in claim 2.	
Claim 21:	The rejection of claim 21 is as set forth above in claim 3. 
Claim 23:	The rejection of claim 23 is as set forth above in claim 5. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729